247 Ga. 305 (1981)
276 S.E.2d 4
HANES
v.
HANES.
37279.
Supreme Court of Georgia.
Decided February 17, 1981.
Rehearing Denied March 13, 1981.
*306 John N. Crudup, for appellant.
Robert E. Andrews, for appellee.
JORDAN, Chief Justice.
A divorce was granted by the court by judgment reserving the issue of division of property. The jury awarded the house to the former wife and certain personalty to the former husband. The husband filed a motion for new trial. The wife's motion to dismiss the husband's motion for new trial was granted. The husband's motion to vacate the order dismissing his motion for new trial was overruled by order, which order the husband sought to appeal.
The husband argues that he is not appealing an order granting permanent alimony, but that he is appealing an order denying the motion to vacate an order dismissing a motion for new trial. For legal purposes, this is the same as an appeal from an order granting permanent alimony and it is dismissed for failure to file an application to appeal pursuant to Code Ann. § 6-701.1 (b). See Chandler v. Cochran, 247 Ga. 171 (1981).
Appeal dismissed. All the Justices concur.